Citation Nr: 1037222	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  07-12 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in New York, New York


THE ISSUE

Entitlement to service connection for a pulmonary disorder, to 
include asbestosis, claimed as breathing problems due to asbestos 
exposure.


REPRESENTATION

Veteran represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Katie K. Molter





INTRODUCTION

The Veteran served on active duty from June 1944 to June 1946.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2005 rating decision in which the RO 
denied the Veteran's claim for service connection.  The Board 
notes that the Veteran requested a hearing before the travel 
section of the Board in an April 2007 written statement.  The 
Veteran was scheduled for a Travel Board hearing before a 
Veterans Law Judge at the RO in September 2008, but the Veteran 
requested that the hearing be rescheduled.  The Veteran was 
subsequently scheduled for a December 2008 hearing, but failed to 
appear.  The hearing notice was not returned as undeliverable, 
and no further communication was received from the Veteran 
regarding the hearing request or his failure to appear.  Thus, 
the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704 
(2009).

This matter was previously before the Board in April 2010 and was 
remanded for further development.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009). 38 
U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

In April 2010, the Veteran's claim was remanded in order for the 
Veteran to be afforded a VA examination.  A VA record dated June 
29, 2010, shows that the Veteran failed to report to his 
scheduled VA examination.  However, it appears that the Veteran 
never got notice of his scheduled VA examination.  

From review of the claims file it appears that the Veteran was 
sent a letter in May 2010 which informed the Veteran that he was 
going to be scheduled for a VA examination.  However, the letter 
was returned to the VA for the reason that the Veteran had moved 
and left no forwarding address.  The letter was sent to Surf 
Avenue in Brooklyn, New York.  Subsequent to that letter being 
returned, the RO sent the Veteran a July 2010 Supplemental 
Statement of the Case (SSOC).  The Board notes that the SSOC was 
sent to a different address than the May 2010 letter.  The SSOC 
was sent to Old Post Drive in Hauppauge, New York.  The SSOC was 
not returned as undeliverable.  Thus, it appears that the RO has 
a new address on file for the Veteran.  As such, the Veteran 
should be scheduled for another VA examination.  The Veteran 
should be sent a letter to his address at Old Post Drive in 
Hauppauge, New York, advising him of his scheduled examination.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The Veteran should be sent a letter to 
his address at Old Post Drive in Hauppauge, 
New York, notifying him of date, time and 
location of his scheduled VA examination.

2.  Make arrangements with the appropriate VA 
medical facility for the Veteran to undergo a 
VA pulmonary examination to obtain a medical 
opinion concerning the nature, etiology, and 
probable time of onset of each pulmonary 
disorder which he currently has.

The VA examiner should indicate whether it is 
at least as likely as not that the Veteran 
now actually has asbestosis.

Also, the VA examiner should indicate whether 
it is at least as likely as not that any 
pulmonary disorder currently present is 
etiologically related to the Veteran's 
military service, including any in-service 
exposure to asbestos. Specific attention 
should be paid to the Veteran's post service 
history of possible exposure to asbestos as a 
highway patrolman, as well as his past 
history of smoking tobacco products.

If asbestosis or any chronic pulmonary 
disability is found to be related to asbestos 
exposure, an opinion should be rendered as to 
whether it is at least as likely as not that 
such disability is related to asbestos 
exposure during military service as opposed 
to possible post service asbestos exposure.

In making these determinations, the VA 
examiner should review and consider the May 
2005 statement from Dr. D.H.G. which 
concluded that the Veteran has pleural 
asbestosis that is related to in-service 
exposure, and, if possible, any 
inconsistencies between the findings, 
diagnosis or opinion of the VA examiner and 
Dr. D.H.G. should be explained or reconciled.

The rationale for all opinions expressed 
should be discussed and if no opinion can be 
rendered without resort to speculation please 
state the reason(s) why.

All necessary testing should be done and the 
examiner should review the results of any 
testing prior to completion of the 
examination report.  If an examination form 
is used to guide the examination, the 
submitted examination report should include 
the questions to which answers are provided.

3.  After the development requested above has 
been completed, and other additional 
development deemed warranted has been 
completed, the record should again be 
reviewed.  The claim for service connection 
should be adjudicated.  If the benefit sought 
on appeal remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and given 
the opportunity to respond thereto.  The case 
should then be returned to the Board for 
further appellate consideration.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).  




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



